16/415,732
First Named Inventor
Zeng
Title
LOCALIZATION AND TRACKING OF AN OBJECT
File Location
16415732 Zeng


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Priority
Applicant’s claim for the benefit of a provisional application PRO 62/043,565 08/29/2014 under 35 U.S.C. § 119(e) is acknowledged.
Applicant’s claim for the benefit of the filing date of a co-pending application from which this application is a CON 14/841,198 08/31/2015 PAT 10323922 under 35 U.S.C. § 120 is acknowledged.
Information Disclosure Statement
Information Disclosure Statements filed on 5/17/2019 and 10/28/2019 are acknowledged and their contents have been considered.
Pending Claims
Claims 1-20 are pending for examination. Claims 1, 8 and 16 are independent. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Rejection
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in the claim(s) than the abstract idea itself. These Ineligible Claim(s) are directed to an abstract idea, which have been found ineligible by judicial exception under Supreme Court Cases including Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347, 110 USPQ2d 1976 (2014) [hereinafter “Alice Corp.”] and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012) [hereinafter “Mayo”]. The Ineligible Claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as addressed below.
Summary of Analysis (See Detailed Analysis of the Claims, below)
This summary is provided for the convenience of the reader and to provide a quick overview of the analysis. Please see the Detailed Analysis of the Claims, set forth below. In the case of inconsistency between the following summary and the Detailed Analysis of the Claims, the latter should be relied upon to explain the rejection.
Step 1 (Statutory Subject Matter)
Claim(s) 1-20 recite statutory subject matter, subject to further review under the Alice/Mayo judicial exception test.
Step 2A, Prong 1 (Abstract Idea)
Claim(s) 1-20 recite an abstract idea in the enumerated categories.
Step 2A, Prong 2 (Practical Application)
Claim(s) 1-20 do not recite a practical application of the abstract idea identified in Prong 1.
Step 2B (Significantly More)
Claim(s) 1-20 do not recite significantly more than the abstract idea identified in Step 2A, Prong 1 or reciting a practical application in Step 2A, Prong 2.
Detailed Analysis of the Claims.
The claims are reproduced immediately below to explain the detailed analysis the Examiner undertook to determine the eligibility of the claim(s) under 35 U.S.C. §101. The eligibility analysis is detailed in MPEP §2106 and the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register vol. 84, No. 4. pp. 50-57 on January 7, 2019 (the “2019 Guidance”). 
The 35 U.S.C. § 101 analysis involves several steps and sub-steps. Step 1 is detailed in MPEP §2106.03. Step 2A, Prongs 1 and 2 are detailed in the 2019 Guidance, which is incorporated into the most recent revision of MPEP §2106.04. Step 2B is detailed in MPEP §2106.05. Steps 2A and 2B represent steps 1 and 2 of the Alice/Mayo Test.
Eligibility Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
Applied to the present application, under Step 1 of the Guidance analysis, the Claim(s) belong to the statutory class(es) of a process (method Claim(s) 1-15) and a machine (system/apparatus Claim(s) 16-20). This first step confirms that the invention identifies as one or more statutory classes, before determining in the following steps whether a judicial exception applies.
Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception (2019 Guidance)
The determination of whether the claim is directed to a Judicial Exception is conducted as follows: Step 2A is divided into prong 1 and prong 2 analysis according to the procedure as set forth in the 2019 Guidance (superseding MPEP §2106.04). If the claim(s) are found ineligible at either of the prongs under Step 2A, the claims are further considered at Step 2B, as detailed in MPEP §2106.05.
The following claim markup is offered to detail the Examiner’s analysis of the claims as a whole, by applying the procedure detailed in the 2019 Guidance and the MPEP.
Those portions of the claim appearing in bold font have been identified for analysis as an abstract idea under Step 2A, Prong 1 of the 2019 Guidance. These bold font phrases are followed by one or more footnotes to either explain which of the categories of abstract idea enumerated by the 2019 Guidance that was applied or to state that the phrase does not fit one of the enumerated categories. If no abstract idea was identified at Step 2A, prong 1, the analysis finds the claim(s) eligible and the 
If Step 2A, prong 2, is reached, those portions of the claim appearing in regular and underlined font were first considered for whether the abstract idea has been incorporated into a practical application. The recitation identified by regular and underlined font are followed by a footnotes explaining the Examiner’s analysis under Step 2A, prong 2, of the 2019 Guidance. If a practical application was identified at Step 2A, prong 2, the analysis finds the claim(s) eligible and the analysis concludes. 
Eligibility Step 2B: Whether a Claim Amounts to Significantly More
If no practical application was identified at Step 2A, prong 2, then the claims are further considered at Step 2B to determine whether the recitation indicated by regular and underlined font represent significantly more than the abstract idea and thus constitute an inventive concept (either individually or as an ordered combination) under Step 2B of the Alice/Mayo test. These identified phrases will be followed by an additional footnote applying the MPEP, Step 2B analysis to the identified recitation by regular and underlined font.
Those portions of the claim in regular font represent preamble material previously addressed or are otherwise insignificant to the interpretation of the claim. 
In the following analysis, each claim has been reviewed as an ordered combination by detailed analysis of each limitation of the claim to identify recitation of abstract ideas and the further limitations that might provide significantly more than the abstract idea itself. The ordered combination is considered as part of the process outlined in MPEP §2106 and 2019 Guidance.
Claim Markup:
1. A computer-implemented method comprising [Apply It1]: storing measurement data in memory representing measured electrical signals at each of a plurality of known measurement locations in a given coordinate system [Extra-solution Activity2] [Pre-Solution Activity3] registered with respect to a patient's anatomy in response to an applied signal at an unknown location in the patient's body and in the given coordinate system [General Link to Technology4]; providing a dipole model cost function having parameters representing a dipole location and moment corresponding to the applied signal; imposing a boundary condition on the dipole model cost function; and determining the unknown location in the given coordinate system, corresponding to the dipole location, based on the stored measurement data and the dipole model cost function with the boundary condition imposed thereon [Mathematical Concept5]. 
2. The method of claim 1, wherein imposing the boundary condition further comprises: reconstructing the measured electrical signals on a spatial envelope in the given coordinate system [Mathematical Concept5] and storing the reconstructed electrical signals in the memory [Apply It1] [Generic Computer6] , the unknown location in the given coordinate system being determined based on the dipole model cost function and the reconstructed electrical signals [Mathematical Concept5]. 
3. The method of claim 2, wherein the spatial envelope is a first spatial envelope, and wherein determining the unknown location further comprises: repeatedly reconstructing electrical signals to another envelope at a location between the first spatial envelope and the unknown location and determining the unknown location based on applying the reconstructed electrical signals on the other envelope to the dipole model cost function until a difference between the dipole location and a previously determined dipole location is less than a threshold [Mathematical Concept5]. 
 wherein the boundary condition is integrated in the dipole model cost function [Mathematical Concept5]. 
5. The method of claim 1, wherein the dipole model cost function is configured to parameterize noise associated with at least some of the measured electrical signals [Mathematical Concept5]. 
6. The method of claim 5, wherein the noise is parameterized in the dipole model cost function as a variance associated with at least some of the measured electrical signals [Mathematical Concept5]. 
7. The method of claim 6, wherein the variance associated with at least some of the measured electrical signals varies depending on the known measurement locations for at least some of the measured electrical signals [Mathematical Concept5]. 
8. A method comprising: storing measurement data in memory [Apply It1] [Generic Computer6] representing measured electrical signals at each of a plurality of known locations in a given coordinate system registered with respect to a patient's anatomy in response to an applied signal at an unknown location in the patient's body and residing in the given coordinate system [Extra-solution Activity2] [Pre-Solution Activity3]; providing a dipole model cost function having unknown parameters representing a dipole location and moment as a function of the measured electrical signals, the dipole model cost function also parameterizing noise associated with the measured electrical signals; and determining the unknown location in the given coordinate system, corresponding to the dipole location, based on the dipole model cost function and the stored measurement data [Mathematical Concept5]. 
9. The method of claim 8, wherein the noise is parameterized in the dipole model cost function as a variance representing noise associated with the measured electrical signals at each of the plurality of known locations [Mathematical Concept5]. 
10. The method of claim 9, wherein the variance representing noise associated with the measured electrical signals has a value that varies depending on the known locations for at least some of the measured electrical signals [Mathematical Concept5]. 
11. The method of claim 8, further comprising computing a difference between each of the measured electrical signals with respect to a reference electrical signal at a predefined location, and wherein the dipole model cost function parameterizes an electric field of the applied signal with respect to the computed difference [Mathematical Concept5]. 
12. The method of claim 11, wherein the predefined reference location is selected either from one of the plurality of known locations or is chosen regionally for each of the measured electrical signals according to the known locations of the measured electrical signals to help compensate for effects of inhomogeneity through a volume in which the applied signal is provided [Mathematical Concept5]. 
13. The method of claim 8, further comprising imposing a boundary condition on the dipole model cost function, wherein the unknown location in the given coordinate system is determined with the boundary condition imposed thereon [Mathematical Concept5]. 
14. The method of claim 13, wherein imposing the boundary condition further comprises: reconstructing the measured electrical signals on a spatial envelope in the given coordinate system [Mathematical Concept5] and storing the reconstructed electrical signals in the memory [Apply It1] [Generic Computer6], the unknown location in the given coordinate system being determined based on the dipole model cost function and the reconstructed electrical signals [Mathematical Concept5]. 
15. The method of claim 13, wherein the imposed boundary condition is integrated in the dipole model cost function [Mathematical Concept5]. 
16. A system comprising: non-transitory memory that stores [Apply It1] [Generic Computer6] geometry representing a plurality of measurement locations around a volume and anatomical data registered in a given coordinate system registered with respect to a patient's anatomy [General Link to Technology4]; a measurement system that receives signals measured at the plurality of measurement locations [Extra-solution Activity2], including in response to a signal applied to a location in the patient's body and within the volume [General Link to Technology4], and provides measurement data representing the measured signals at each of the plurality of measurement locations [Extra-solution Activity2] [Pre-Solution Activity3], the measurement data being stored in the memory; a computer-processor-implemented localization system [Apply It1] [Pre-Solution Activity3] that includes a dipole model cost function having unknown parameters representing a dipole location and moment, corresponding to the applied signal, the localization system imposing a boundary condition on the dipole model cost function to determine the location of the applied signal in the given coordinate system, corresponding to the dipole location, based on the measurement data [Mathematical Concept5]. 
17. The system of claim 16, wherein the localization system imposes the boundary condition on the dipole model cost function by reconstructing the measured signals on a spatial envelope in the given coordinate system and storing the reconstructed electrical signals in the memory, the location of the applied signal in the given coordinate system being determined based on the dipole model cost function and the reconstructed electrical signals [Mathematical Concept5]. 
18. The system of claim 16, wherein the boundary condition is integrated in the dipole model cost function used to determine the location of the applied signal [Mathematical Concept5]. 
19. The system of claim 16, wherein the dipole model cost function is further configured to parameterize noise associated with the signals measured at the plurality of measurement locations [Mathematical Concept5]. 
, further comprising: a signal generator configured to generate the applied signal [General Machine7] [WURC-Official Notice8] [Berkheimer Support9]; and an output generator that generates output data, which is stored in the memory [General Machine7] [Generic Computer6], for visualizing an indication of the location of the applied signal with respect to a graphical map of the patient's anatomy [Extra-solution Activity2] [Post-Solution Activity10].
The Examiner has reviewed the 35 U.S.C. § 101 analysis of the parent application, including the difference in the recitation of the claims in the parent and present application.  Representative independent Claim 1 of the present application deletes a significant portion of representative independent Claim 1 of the parent application, namely “the applied signal comprising a predetermined waveform that is distinct from anatomically generated signals, the plurality of known measurement locations comprising locations of respective electrophysiological sensors in the given coordinate system registered with respect to a patient's anatomy and used to sense the 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


CLAIM(S) 1-4, 16-18 AND 20 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER MONTAG (EP2684519A1) IN VIEW OF WIKIPEDIA: ELECTRIC DIPOLE MOMENT11.

INDEPENDENT CLAIM 1.
Regarding Claim 1, Montag teaches A computer-implemented method comprising: storing measurement data in memory representing measured electrical signals at each of a plurality of known measurement locations in a given coordinate system ("(paragraph [0007] : "magnetic field is measured by a field detector"; paragraph [0017] : "A magnetic field is generated in a volume 15 due to magnetic field sources 20"; paragraph [0045] : "magnetic field data"; Note : the field detector outputs electrical signals, which are measured i.e. A/D converted)," registered with respect to a patient's anatomy in response to an applied signal at an unknown location in the patient's body and in the given coordinate system ("the magnetic field is measured by a field detector, which is coupled to an intra-body probe inserted into an organ of a living body located in the volume", paragraph [0007], lines 3 to 4); providing a dipole model cost function having parameters [...] corresponding to the applied signal ("A cost function is defined by comparing the measured magnetic field with the reference magnetic field model within the volume. The cost function is minimized by a computation over dipole terms ..," paragraph [0007]); imposing a boundary condition on the dipole model cost function ("Magnetic field measurements ... are used as mathematical boundary conditions for fitting the ; and determining the unknown location in the given coordinate system, corresponding to the dipole location, based on the stored measurement data and the dipole model cost function with the boundary condition imposed thereon ("the cost function being reduced ... measured position and orientation vector," paragraph [0056]).
Montag discusses its method in terms of “position and orientation” (e.g., paragraph [0001]) instead of the representing a dipole location and moment as recited in this claim.  However, Wikipedia: Electric Dipole Moment explains: “An object with an electric dipole moment is subject to a torque τ when placed in an external electric field. The torque tends to align the dipole with the field, and makes alignment an orientation of lower potential energy than misalignment,” (page 1 under Torque).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the position and orientation of the Montag reference suggest the “dipole location and moment” of the present claims, albeit in different mathematical terms, but which would have been with in the general skill of one of ordinary skill in the art to translate to each other, with the benefit of more specifically discussing the physics behind the detection of the orientation/alignment to the field of the probe/catheter.   Thus, references to “dipole location and moment” and “position and orientation” are functional equivalents that would have been obvious to try and that would have been within the technical grasp of one of ordinary skill.  See, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007); Slip Opinion No. 04-1350.
how “a plurality of known measurement locations in a given coordinate system registered with respect to a patient's anatomy in response to an applied signal at an unknown location in the patient's body” from the teaching of the Montag reference.
DEPENDENT CLAIMS 2.
Regarding Claims 2, Montag teaches wherein imposing the boundary condition further comprises: reconstructing the measured electrical signals on a spatial envelope in the given coordinate system  ("A reference model is defined, which models the magnetic field at multiple points in the volume using spherical harmonics," paragraph [0007], lines 2 to 3)  and storing the reconstructed electrical signals in the memory, the unknown location in the given coordinate system being determined based on the dipole model cost function and the reconstructed electrical signals. ("In accordance with embodiments of the present invention, while in the iteration loop, not only is the cost function being reduced, typically monotonically, but processor 45 also computes the six differential variables (δx, δy, δz,  δvx, δvy, δvz) from equation (9). In a second decision step 160, when … and … are not below a predefined threshold, typically 0.002 as previously described, the iteration loop continues with varying step 150. If … and … are below the predefined threshold, processor 45 assigns the computed position and orientation as the found position and 
DEPENDENT CLAIM 3.
Regarding Claim 3, Montag teaches wherein the spatial envelope is a first spatial envelope, and wherein determining the unknown location further comprises: repeatedly reconstructing electrical signals to another envelope at a location between the first spatial envelope and the unknown location and determining the unknown location based on applying the reconstructed electrical signals on the other envelope to the dipole model cost function until a difference between the dipole location and a previously determined dipole location is less than a threshold. ("In accordance with embodiments of the present invention, while in the iteration loop, not only is the cost function being reduced, typically monotonically, but processor 45 also computes the six differential variables (δx, δy, δz,  δvx, δvy, δvz) from equation (9). In a second decision step 160, when … and … are not below a predefined threshold, typically 0.002 as previously described, the iteration loop continues with varying step 150. If … and … are below the predefined threshold, processor 45 assigns the computed position and orientation as the found position and orientation in an assignment step 165, i.e. the measured position and orientation vector of SAS 30," paragraph [0056], lines 1 to 6).
DEPENDENT CLAIMS 4 AND 18.
Regarding Claims 4 and 18, Montag teaches wherein the boundary condition is integrated in the dipole model cost function  ("Magnetic field measurements are then made by sampling detector 60 at predefined positions within volume 15 and are used as mathematical boundary conditions for fitting the mathematical s reference model to the magnetic field measurements in volume 15 created by magnetic sources 20A, 20B and 20C," paragraph [0025]).
INDEPENDENT CLAIM 16.
Regarding Claim 16, please see the rejection Claim 1.  The system components are described in paragraphs [0018]-[0020], including a reference to a general purpose computer, which would be well-known to include memory and storage necessary for the described algorithm.
DEPENDENT CLAIM 17.
Regarding Claim 17, please see the rejections of Claims 1, 2 and 16. 
DEPENDENT CLAIM 20.
Regarding Claim 20, Montag teaches a signal generator configured to generate the applied signal; and an output generator that generates output data, which is stored in the memory, for visualizing an indication of the location of the applied signal with respect to a graphical map of the patient's anatomy (Fig. 1, e.g. magnetic sources 20A-C, processor 45, display monitor 50, see also paragraphs [0018]-[0020]; "In accordance with certain embodiments, an imaging instrument for localizing neural electrical sources within the brain includes means for collecting biosignals over a 
CLAIM(S) 5-15 AND 19 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER MONTAG (EP2684519A1) IN VIEW OF WIKIPEDIA: ELECTRIC DIPOLE MOMENT12 AND HE ET AL.  (U.S. PUB. NO. 2006/0251303; HEREINAFTER “HE”).
DEPENDENT CLAIMS 5 AND 19.
Regarding Claims 5 and 19, Montag does not explicitly teach wherein the dipole model cost function is configured to parameterize noise associated with at least some of the measured electrical signals.  However, He teaches  "Among the dipole source localization algorithms are the subspace-based methods (see Mosher et al. 1992; and Mosher and Leahy 1999). In principle, subspace-based methods find peak locations of their cost functions as source locations by employing certain projections onto the estimated signal subspace, or alternatively, onto the estimated noise-only subspace (i.e., the orthogonal complement of the estimated signal subspace), which are 
DEPENDENT CLAIM 6.
Regarding Claim 6, Montag does not explicitly teach wherein the noise is parameterized in the dipole model cost function as a variance associated with at least some of the measured electrical signals. However, He teaches "applying eigen-decomposion to the sample spatial correlation matrix to form an estimated noise-only subspace; for each region, identifying a set of vectors, wherein the set of vectors resides in the estimated noise-only subspace which is closest to the subspace spanned by the array manifold associated with the region; forming projections for each of a plurality of array response vectors associated with a plurality of locations within the brain and having a plurality of orientations; and identifying a location of at least one source dipole based on searching the projections across a location vector and an orientation vector wherein the location corresponds to a first predetermined feature of a cost function," paragraph [0011], lines 13 to 27).  The eigen-decomposition includes describing a variance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Montag to parameterize noise, as taught in He, and to do so as a variance relative to its spherical manifold with the benefit of dealing with background noise that cannot be suppressed or reduced by recording systems (paragraph [0007]).
DEPENDENT CLAIMS 7 AND 10.
Regarding Claims 7 and 10, Montag does not explicitly teach wherein the variance associated with the measured electrical signals varies depending on the known measurement locations for at least some of the measured electrical signals.  However, He teaches "FIG. 1A and 1B depict 1-D spatial spectra (values of their cost functions) of MUSIC, FINES and RAP-MUSIC. Two uncorrelated and equi-powered sources arrived from 14 and 16 degrees, array configuration was a standard linear array of 10 sensors, and the signal to noise ratio (SNR) was 18 dB. For FINES the region sector was 0-30 degree, and the number of FINES vectors was 2," paragraph [0019], lines 1 to 7; Fig. 4, paragraph [0022].  It would have been obvious to one of ordinary skill in the art to modify Montag to parameterize noise as taught in He with the benefit of accounting for unavoidable noise (e.g., brain noise, paragraph [0007]).
INDEPENDENT CLAIM 8.
Regarding Claim 8, please see the rejections of Claims 1 and 5.
DEPENDENT CLAIM 9.
Regarding Claim 9, Montag does not seem to explicitly teach wherein the noise is parameterized in the dipole model cost function as a variance representing noise associated with the measured electrical signals at each of the plurality of known locations.   However, He teaches "applying eigen-decomposion to the sample spatial correlation matrix to form an estimated noise-only subspace; for each region, identifying a set of vectors, wherein the set of vectors resides in the estimated noise-only subspace which is closest to the subspace spanned by the array manifold 

DEPENDENT CLAIMS 11.
Regarding Claim 11, Montag teaches further comprising computing a difference between each of the measured electrical signals with respect to a reference electrical signal at a predefined location (e.g. Eq. (6)), and wherein the dipole model cost function parameterizes an electric field of the applied signal with respect to the computed difference (e.g., paragraphs [0038]-[0041]).

DEPENDENT CLAIM 12.
Regarding Claim 12, Montag does not seem to explicitly teach wherein the predefined reference location is selected either from one of the plurality of known locations or is chosen regionally for each of the measured electrical signals according to the known locations of the measured electrical signals to help compensate for effects of inhomogeneity through a volume in which the applied signal is provided.  However He teaches: "Described herein is a high resolution subspace approach for EEG source localization within a realistic geometry inhomogeneous head model. This approach reduces the influence caused by spatially correlated noise from background activities using FINES," paragraph [0141], lines 1 to 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the techniques for dealing with inhomogeneity taught by He in the system of Montag because "The geometry information can be used to construct a realistic geometry inhomogeneous head model representing the conductive medium of the head. The gain matrix can be evaluated using this accurate representation of the head volume conductor," paragraph [0013].
DEPENDENT CLAIM 13.
Regarding Claim 13, Montag teaches further comprising imposing a boundary condition on the dipole model cost function, wherein the unknown location in the given coordinate system is determined with the boundary condition imposed thereon ("It has been determined by the inventor empirically that the P&O algorithm described herein may not converge 10 unless the initial orientation vector used in the algorithm is chosen from the unit vector set given by ((1,0,0), (-1,0,0), (0,1,0), (0,-1 ,0), (0,0, 1), (0,0,-1 )) as shown in the inset diagram of Fig. 3. An arbitrary position vector is chosen (typically in the center of volume 15) and six cost functions are computed based on the six unit vectors. The orientation vector resulting in the lowest cost function for the six computed cost functions from this vector set is chosen as the initial orientation vector," paragraph [0050], lines 1 to 6).
DEPENDENT CLAIM 14.
Regarding Claim 14, please see the rejection of Claim 2.
DEPENDENT CLAIM 15.
Regarding Claims 15, please see the rejection of Claims 4 and 18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,323922 (parent application 14/841,198). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘922 parent are more specific than those of the present application, but the more general claims of the present application are obvious in view of those claims.  For instance, the more general description of the present claims of measured electrical signals at each of a plurality of known measurement locations in a given coordinate system registered with respect to a patient's anatomy in response to an applied signal at an unknown location in the patient's body and in the given coordinate system; providing a dipole model cost function having parameters representing a dipole location and moment corresponding to .

Conclusion
Claim 1-20 are pending for examination in this Office Action and all have been rejected for the reasons set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752. The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MARK I CROHN/Examiner, Art Unit 2857      

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863                                                                                                                                                                                                                                          



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See also, MPEP 2106.05(f).  MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 30. [ID:(S2AP2)1110]
        2 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element adds insignificant extra-solution activity to the judicial exception. See also, MPEP 2106.05(g).  MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 31. [ID:(S2AP2)1120]
        3 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Pre-Solution Data Gathering.  MPEP 2106.05(g); MPEP 2106.05(g)(3).  "The term extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.   An example of pre-solution activity is a step of gathering data for use in a claimed process...Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)... Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016 (presenting offers and gathering statistics amounted to mere data gathering)."  [ID:(S2B)1620]
        4 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.  See also, MPEP 2106.05(h).  MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]
        5 This recitation has been evaluated under Step 2A, Prong 1, and the Examiner concludes:  Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations.   MPEP 2106.04(a)(2)(I)  The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972); a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); the Arrhenius equation, Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981); and a mathematical formula for hedging, Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ 2d 1001, 1004 (2010).  [ID:(S2AP1)1010]
        6 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Generic Computer.  Alice Corp.  “We conclude that the method claims, which merely require generic computer implementation, fail to transform that abstract idea into a patent eligible invention,” Alice Corp., slip op. 13-298, at 10. [ID:(S2B)1590]
        7 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   The recitation does not describe a particular machine or manufacture, effect a particular transformation or reduction of an article or apply the judicial exception in another meaningful way.  Therefore, the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use. See also, MPEP 2106.05(b).   MPEP 2106.04(d); October 2019 Update, III(D); cf. 2019 Guidance, 84 FR 50 at 55, footnote 27.  See, October 2019 Update, III(D); 2019 Guidance, 84 FR 50 at 55, footnote 32; cf. id, footnote 27. [ID:(S2AP2)1131]
        8 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Additional Elements—Well-Understood, Routine, Conventional Activity In Particular Fields.  MPEP 2106.05(d).  The Examiner takes Official Notice that this recitation represents well-understood, routine and conventional activity in the relevant art. [ID:(S2B)1660]
        9 The following is offered as evidentiary support of well-understood, routine or conventional activity: e.g., Montag, Fig. 1, e.g. magnetic sources 20A-C, processor 45, display monitor 50, see also paragraphs [0018]-[0020].
        10 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Post-Solution Reporting.  MPEP 2106.05(g)(3).  The term extra-solution activity can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.“  [T]he prohibition against patenting abstract ideas cannot be circumvented by . . . adding insignificant postsolution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010). [ID:(S2B)1630]
        11 Wikipedia: Electric Dipole Moment https://web.archive.org/web/20130429120916/https://en.wikipedia.org/wiki/Electric_dipole_moment, retrieved by archive.org on April 29, 2013.
        12 Wikipedia: Electric Dipole Moment https://web.archive.org/web/20130429120916/https://en.wikipedia.org/wiki/Electric_dipole_moment, retrieved by archive.org on April 29, 2013.